IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,653-05


                      EX PARTE JOHNNY CALVIN SCOTT, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. C-396-W011386-1359184-D IN THE 396TH DISTRICT COURT
                         FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. Applicant's conviction was affirmed by the Second Court of

Appeals in an unpublished opinion on June 4, 2015. Scott v. State, No. 02-14-00183-CR (Tex. App.

— Fort Worth 2015) (not designated for publication).

        In the instant application, Applicant contends that he is actually innocent based on newly

discovered evidence, CODIS Hit Report linking DNA evidence found on the victim's body to

another person. In his second ground for relief, Applicant contends that a detective lied to him
                                                                                                  2

during his interrogation when he told Applicant that no one else's DNA was found under the victim's

fingernails and that the State allowed perjured testimony by the detective when he testified to that

effect. The trial court determined that the CODIS report had been rescinded and concluded that

Applicant had presented no newly discovered evidence that constitutes affirmative evidence of his

innocence.

       We agree. After a review of the record, we find that Applicant's actual innocence claim is

without merit. Therefore, we deny relief. Applicant’s second ground is barred from review under

Article 11.07, Section 4 of the Texas Code of Criminal Procedure. Therefore, that claim is

dismissed.



Filed: April 21, 2021
Do not publish